Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7: The lighting system according to claim 1, wherein the control system comprises the electrical power control system and the target control system 
Claim 8: The lighting system according to claim 1, wherein the control system comprises the electrical power control system and the target system .
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1-11, the cited prior art of record does not teach or fairly suggest a lighting system wherein, along with the other claimed features, the electrical power control system is configured to execute an electrical power control operation comprising bringing the one or more dimmable electronic devices consecutively at N different dimming conditions, wherein N is at least 2, sensing the respective electrical power consumptions during the N different dimming conditions, and determining in a determination stage whether or not a further electronic device having deviating dimming behavior or having no dimming functionality is functionally coupled to the source of electrical power based on a comparison of the sensed electrical power consumptions and the predetermined relation between the plurality of different dimming conditions and the electrical power consumption, as recited in claim 1.
Regarding Claims 12-15, the cited prior art of record does not teach or fairly suggest a method for monitoring electrical power consumption by a target system wherein, along with the other claimed steps, executing an electrical power control operation comprising bringing the one or more dimmable electronic devices consecutively at N different dimming conditions, wherein N is at least 2, sensing the respective electrical power consumptions during the N different dimming conditions, and determining in a determination stage whether or not a further electronic device having deviating dimming behavior or having no dimming functionality is functionally coupled to the source of electrical power based on the 
Prior art Howell et al. (Pub. No.: US 2007/0282547) discloses a lighting system comprising an energy monitoring system.
Prior art Bogdanovich (Pub. No.: US 2016/0025782) discloses a lighting system comprising an energy auditing system.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim objections recited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896